Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00510-CR

                                             Juan GARCIA,
                                                Appellant

                                                  v.
                                            The State of /s
                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR1531
                           Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 10, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Following the denial of his motion to suppress, appellant pled no contest, pursuant to a plea

bargain, to possession of a firearm (habitual). The trial court assessed punishment at twenty-five

years’ confinement. Appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes the appeal is without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). Appellant was informed of his right to review the

record and of his right to file a pro se brief. Appellant filed a pro se brief.
                                                                                                       04-13-00510-CR


         When an Anders brief and a subsequent pro se brief are filed, we may either (1) determine

that the appeal is wholly frivolous and issue an opinion explaining that we have reviewed the

record and find no reversible error, or (2) determine that arguable grounds for appeal exist and

remand the cause to the trial court so that new counsel may be appointed to brief the issues. Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Here, we have reviewed the record, counsel’s brief, appellant’s pro se

brief, and the case law on which appellant relies for his arguments. We conclude there is no

reversible error and this appeal is wholly frivolous and without merit. Therefore, we affirm the

trial court’s judgment and grant appellate counsel’s motion to withdraw. 1


                                                            Sandee Bryan Marion, Justice

Do not publish




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-